DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ("Fabrication of 50 nm period gratings with multilevel interference lithography", OPTICS LETTERS / Vol. 33, No. 14, published 2008) in view of Kamali ("Metasurface-generated complex 3-dimensional optical fields for interference lithography ", National Academy of Sciences, Vol. 116, No. 43, published 2019) and Yeo ("Fabrication of Si-based two-dimensional photonic quasicrystals by using multipleexposure holographic lithography", J. Vac. Sci. Technol. B 27(4), published 2009).
Regarding claim 1, Chang teaches the fabrication of 50nm period gratings (title). As Kamali teaches, “Optical metasurfaces are 2D arrangements of scatterers that are designed to modify different characteristics of light such as its wavefront, polarization, intensity distribution, or spectrum with subwavelength resolution (24–28). By proper design of the scatterers, different characteristics of the incident light can be engineered, and therefore different optical elements like gratings, lenses, holograms, waveplates, polarizers, and spectral filters can be realized” (page 2, col 2), it would be obvious to a person of ordinary skill in the arts that the 50nm period gratings of Chang could be considered a metasurface, which aligns with the instant claim. Chang also teaches a substrate with a photoresist film and using a plurality of exposures onto the photoresist film using interference lithography to create the one-dimensional structure periodic gratings (metasurface) (as seen in fig 1 and 3 and their descriptions).  Chang however teaches that the 2 separate interference exposures are done across separate resist layers, in two separate processing cycles (resist deposition, exposure, development, and subsequent transfer of the pattern to an underlying layer). Yeo teaches the use of multiple exposures onto the same resist layer (abstract), including a plurality of possible rotations including zero degrees (as seen in fig 3). It would be obvious to adapt the use of multiple exposures onto the same resist as taught by Yeo to the process of Chang in order to create a predictable and expected final resist pattern, with the expected benefit of process time reduction and cost savings by reducing the number of processing steps required to create the final one-dimensional structure. 
Regarding claim 9, the instant claim is largely similar to claim 1, with the addition of a rotation of the substrate after the second exposure, followed by another two interference exposures, generating a two-dimensional metasurface.  While not taught by Chang, Yeo does teach the use of multiple exposures with multiple rotations (Fig 1 and 6 drawings and descriptions, abstract). It would be obvious to a person of ordinary skill in the arts to rotate the substrate and repeat the interference exposures in order to create two-dimensional structures as taught in Yeo, as “an excellent method for fabricating periodic structures of a large area”. 
Regarding claims 2 and 10, Chang teaches that the photoresist is spin-coated (fig 3 description). 
Regarding claims 3 and 11, Chang shows the resist pattern being transferred to a substrate of nitride in figure 3. Though Chang does not explicitly mention developing the resist, it would be known to a person of ordinary skill in the arts that developing the resist would be necessary to create the exposed patterns seen in figure 3 of Chang, as such a step is common and expected in a photolithographic process.
Regarding claims 4 and 12, figure 3 of Chang shows the use of a silicon substrate, a known and common semiconductor substrate in the art. 
Regarding claims 5 and 13, figure 3 of Chang shows an example with a system of film layers (ARC, nitride, silicon) as the substrate on which the photoresist lies. 
Regarding claims 15 and 16, Yeo teaches that after the first exposure, the sample is rotated and the second exposure is “performed at the same manner” (page 3, col 1). As was described in the claim 9 rejection above, the third and fourth exposures of the instant claim are a repeat of the first and second exposures, done after rotation. It would be obvious to a person of ordinary skill in the arts that a subsequent exposure performed in the same manner would have the same period and exposure energy.  As such, it would be expected that the first and third exposures have the same period and exposure energy, and the second and fourth exposures have the same period and energy.
Regarding claims 17 and 18, figure 6 of Yeo shows examples of two-dimentional structures formed with a plurality of different substrate rotations, including 90 and 60 degrees. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ("Fabrication of 50 nm period gratings with multilevel interference lithography", OPTICS LETTERS / Vol. 33, No. 14, published 2008) in view of Kamali ("Metasurface-generated complex 3-dimensional optical fields for interference lithography ", National Academy of Sciences, Vol. 116, No. 43, published 2019) and Yeo ("Fabrication of Si-based two-dimensional photonic quasicrystals by using multipleexposure holographic lithography", J. Vac. Sci. Technol. B 27(4), published 2009) as applied to claims 1-5, 9-13, and 15-18 above, and further in view of Akiyama (US 20080119028 A1, published 2008), Krivokapic (US 6830850 B1, published 2004), and Parker (US 6618174 B2, published 2003).
	Regarding claims 6 and 14, Akiyama teaches the use of silicon-on-quartz (SOQ) and silicon-on-insulator (SOI) substrates as a common substrate used in optical devices (paragraph 4), and would be obvious to a person of ordinary skill in the arts that their use would result in predictable and similar results during the lithographic process. Krivokapic teaches the use of germanium substrates (col 5, lines 56-60) for interferometric lithography (interference lithography), and would be obvious to a person of ordinary skill in the arts that the use of the germanium substrate would result in similar and predictable results during the lithographic process. Parker teaches the use of zinc selenide and zinc sulfide substrates in holographic lithography (synonymous with interference lithography) (claim 44), and would be obvious to a person of ordinary skill in the arts that their use would result in predictable and similar results during the lithographic process. 

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ("Fabrication of 50 nm period gratings with multilevel interference lithography", OPTICS LETTERS / Vol. 33, No. 14, published 2008) in view of Kamali ("Metasurface-generated complex 3-dimensional optical fields for interference lithography ", National Academy of Sciences, Vol. 116, No. 43, published 2019) and Yeo ("Fabrication of Si-based two-dimensional photonic quasicrystals by using multipleexposure holographic lithography", J. Vac. Sci. Technol. B 27(4), published 2009) as applied to claims 1-5, 9-13, and 15-18 above, and further in view of Zhang ("Large-area, broadband and highefficiency near-infrared linear polarization manipulating metasurface fabricated by orthogonal interference lithography", Appl. Phys. Lett. 107, 241904, published 2015).
Regarding claim 7, Zhang teaches a method of forming a metasurface with an example period of 200nm and 500nm in the x and y directions, respectively (page 3, col 2). Zhang also teaches that the periods can be adjusted and controlled (fig 3 description). Zhang teaches that 2 different exposures can have different periods, including an example where one period is 40% of the other period. It would be obvious to a person of ordinary skill in the arts that having a second period that is half of a first period would be possible and may be desirable depending the desired final structure. Although Zhang teaches that the two exposures are rotated from one another, as previously taught by Yeo, the rotation could be 0 degrees as well. It would be obvious to a person of ordinary skill in the arts that applying the variable periods of Zhang to the process of Chang would result in predictable results, where a smaller period would predictably result in a smaller exposure period.
Regarding claims 8 and 19, Zhang teaches a method of forming a metasurface with an example period of 200nm and 500nm in the x and y directions, respectively (page 3, col 2).  In this example, the LCM would be 1000nm, resulting in a final metasurface period greater than either of the two periods. If the periods of two exposures are not equal, it would be inherent that the LCM would be greater than either period, resulting in a final metasurface period larger than either of the two periods. It would be obvious to a person of ordinary skill in the arts that having a second period that is different from a first period would be possible and may be desirable depending the desired final structure. Although Zhang teaches that the two exposures are rotated from one another, as previously taught by Yeo, the rotation could be 0 degrees as well. It would be obvious to a person of ordinary skill in the arts that applying the variable periods of Zhang to the process of Chang would result in predictable results, where a smaller period would predictably result in a smaller exposure period.  Regarding claim 20, as previously mentioned in the claim 15-16 rejection, Yeo teaches that after the first exposure, the sample is rotated and the second exposure is “performed at the same manner” (page 3, col 1). As was described in the claim 9 rejection above, the third and fourth exposures of the instant claim are a repeat of the first and second exposures, done after rotation. It would be obvious to a person of ordinary skill in the arts that a subsequent exposure performed in the same manner would have the same period and exposure energy.  As such, it would be expected that the first and third exposures have the same period and exposure energy, and the second and fourth exposures have the same period and energy. As such, it would be obvious to a person of ordinary skill in the arts, that if the first and second exposures have differing periods, the 3rd and fourth exposures would similarly have differing periods, resulting in a predictably larger metasurface period. 


Conclusion
	No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 4162     			/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737